DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2018 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electrical Connection Device for a Heating Device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 14 has the limitation “a ventilation, heating and/or air-conditioning installation” where the term “and/or” renders the claim indefinite. “And/or” is an alternative term and does not establish the mode in which the invention works. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terranova et al (EP1998406A1). 

With regards to claim 1, Terranova et al discloses an electrical connection device (connecting device 1, Fig.1) for electrically connecting a first pad (first pad 6, Fig. 2) and a second pad (second pad 7, Fig. 2) of an electrical power source (power supply source 5, Fig. 2) and electrical contacts (terminals 8 and 9, Fig. 1) of heating modules (heating elements 2, Fig. 1), the first pad having a first electrical potential that differs from that of the second pad (first pad is brought to a first electric potential and second pad is brought to a second electrical potential different from the first electrical potential, paragraph 0010, lines 5-10), the connection device comprising:- at least one first electrically conductive tab (conductive tongue 33, Fig. 2), intended to be electrically connected to the first pad and to at least one electrical contact of at least one heating module (Fig.2); at least two second electrically conductive tabs (conductive tongues 33, Fig. 7), intended to be electrically connected to the second pad, and to other electrical contacts of at least one heating module (Fig. 2), wherein the connection device is electrically capable of electrically connecting the first pad and the second pad and the electrical contacts (device 1 is capable of connecting pads 6 and 7 and contacts 14, 41, Fig. 2) of a single heating module (heating element 2, Fig. 2) and in that the connection device is also capable of electrically connecting the first pad and the second pad and the electrical contacts (device 1 is capable of connecting pads 6 and 7 and contacts 14, 41, Fig. 2) of multiple heating modules (heating elements of the heating boy being N in number, paragraph 0042, lines 1-2), the number of electrical contacts of this heating module and of each of these heating modules potentially being variable (Fig. 3).
With regards to claim 2, Terranova et al discloses wherein the number of electrical contacts (terminals 8 and 9, Fig. 1) of a heating module (heating elements 2, Fig. 1) is comprised between two and the total number of conductive tabs of the connection device (conductive tongues 33, Fig. 7).
With regards to claim 3, Terranova et al discloses the electrical connection device is capable of being connected to at least one heating module in a first configuration in which all of the conductive tabs  are electrically connected to electrical contacts of the one or more heating modules (conductive tongues 33 are connected to all heating elements 2, Fig. 3), and a second configuration in which only a portion of the conductive tabs is electrically connected to electrical contacts of the one or more heating modules (conductive tongues 33 are connected to all heating elements 2 and shifted to connect to different contacts, Fig. 3).
With regards to claim 4, Terranova et al discloses the conductive tabs are capable of being electrically disconnected from the corresponding pads of the power supply source (conductive tongue 33 can be disconnected from second stud 27 to supply 5, Fig. 2). 
With regards to claim 5, Terranova et al discloses the electrical connection device is capable of being connected to at least one heating module in a first configuration in which all of the conductive tabs  are electrically connected to electrical contacts of the one or more heating modules (conductive tongues 33 are connected to all heating elements 2, Fig. 3), and a second configuration in which only a portion of the conductive tabs is electrically connected to electrical contacts of the one or more heating modules (conductive tongues 33 are connected to all heating elements 2 and shifted to connect to different contacts, Fig. 3).

With regards to claim 14, Terranova et al a heating device for heating an airflow circulating inside a ventilation, heating and/or air-conditioning installation (device 1 having a heating element 2 for an electric radiator 3, Fig. 3), the heating device comprising a housing (device 1 has plane support 15 and electronic card 19, Fig. 3),
an electrical connection device (connecting device 1, Fig.1) for electrically connecting a first pad (first pad 6, Fig. 2) and a second pad (second pad 7, Fig. 2) of an electrical power source (power supply source 5, Fig. 2) and electrical contacts (terminals 8 and 9, Fig. 1) of heating modules (heating elements 2, Fig. 1), the first pad having a first electrical potential that differs from that of the second pad (first pad is brought to a first electric potential and second pad is brought to a second electrical potential different from the first electrical potential, paragraph 0010, lines 5-10), the connection device comprising:- at least one first electrically conductive tab (conductive tongue 33, Fig. 2), intended to be electrically connected to the first pad and to at least one electrical contact of at least one heating module (Fig.2); at least two second electrically conductive tabs (conductive tongues 33, Fig. 7), intended to be electrically Fig. 2), wherein the connection device is electrically capable of electrically connecting the first pad and the second pad and the electrical contacts (device 1 is capable of connecting pads 6 and 7 and contacts 14, 41, Fig. 2) of a single heating module (heating element 2, Fig. 2) and in that the connection device is also capable of electrically connecting the first pad and the second pad and the electrical contacts (device 1 is capable of connecting pads 6 and 7 and contacts 14, 41, Fig. 2) of multiple heating modules (heating elements of the heating boy being N in number, paragraph 0042, lines 1-2), the number of electrical contacts of this heating module and of each of these heating modules potentially being variable (Fig. 3).
With regards to claim 15, Terranova et al discloses a heating device (device 1 having a heating element 2 for an electric radiator 3, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al as applied to claims 1-5,14 and 15 above, and further in view of Palomo (US 7,957,156).

With regards to claim 6, Terranova et al does not disclose N first conductive tabs, where N is a natural integer greater than or equal to 1; and 2N second conductive tabs. 
Palomo teaches N first conductive tabs (electrical connectors 50 has an end portion 46, Fig. 1), where N is a natural integer greater than or equal to 1 (1 end portion 46, Fig. 1); and 2N second conductive tabs (electrical connector 40 and 52 each have two end portions 46, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the conductive tabs of Terranova et al with the arrangement of tabs as taught by Palomo in order to provide a smaller footprint for a connecting mechanism. 
With regards to claims 7,8 and 9, Palomo teaches a first conductive tab arranged between two second conductive tabs (electrical connectors 50 has an end portion 46 arranged between electrical connector 40 and 52 each have two end portions 46, Fig. 1).
With regards to claim 10, Palamo teaches wherein in one and the same assembly the distance between the first conductive tab and one of the second conductive tabs is equal to the distance between the first conductive tab and other of the second conductive tabs (electrical connector 50 is equal distance between each of connectors 40 and 52, Fig. 1). 
With regards to claim 11, Palamo teaches wherein the first conductive tabs and the second conductive tabs have a main plane that lies in the same plane (end portions of each connectors 40,50,52 are in the same place, Fig. 1). 
With regards to claim 12, Terranova et al discloses wherein the second conductive tabs are connected to ground or to a negative electrical potential (conductive tabs 33 connected to ground through second pad, paragraph 0011, lines 8-12).
With regards to claim 13, Terranova et al discloses wherein the second conductive tabs connected to a positive electrical potential (conductive tabs 33 connected to voltage through first pad, paragraph 0011, lines 12-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                          
/THOMAS J WARD/               Examiner, Art Unit 3761               
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761